          Case 1:20-cv-04933-AT Document 55 Filed 11/19/20 Page 1 of 1


                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UTICA LEASECO, LLC,                                              DOC #:
                                                                 DATE FILED: 11/19/2020__
                             Plaintiff,
              -against-
                                                                         20 Civ. 4933 (AT)
SPATIUM ENTERPRISES LLC d/b/a EMPORIO
JETS and ROBERT VIDAL,                                                        ORDER

                        Defendants.
ANALISA TORRES, District Judge:

        On November 18, 2020, the Court was notified that Defendants filed for bankruptcy
protection under Chapter 7 of the United States Bankruptcy Code. ECF No. 54. Under 11 U.S.C. §
362(a)(1), the filing of the bankruptcy proceeding operates as a stay of this action. Accordingly:

   1. This action is stayed pending resolution of the bankruptcy proceeding; and
   2. The parties shall submit a status letter to the Court on February 17, 2021, and every ninety
      days thereafter, updating the Court on the status of the bankruptcy proceeding.

       SO ORDERED.

Dated: November 19, 2020
       New York, New York
